Name: 83/278/EEC: Commission Decision of 25 May 1983 approving a programme for the animal breeding and insemination sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  regions of EU Member States;  European construction
 Date Published: 1983-06-09

 Avis juridique important|31983D027883/278/EEC: Commission Decision of 25 May 1983 approving a programme for the animal breeding and insemination sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 151 , 09/06/1983 P. 0050 - 0050*****COMMISSION DECISION of 25 May 1983 approving a programme for the animal breeding and insemination sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (83/278/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 12 May 1982 the Government of the Federal Republic of Germany forwarded a programme for the animal breeding and insemination sector in the Land of Bavaria, providing supplementary information on 14 December 1982; Whereas the section of the programme dealing with insemination, and in particular the construction of buildings to house breeding animals, does not concern the processing and marketing of agricultural products within the meaning of Regulation (EEC) No 355/77; Whereas the part of the programme dealing with animal breeding provides for the creation and improvement of facilities for marketing breeding animals, in particular the construction of new auction arenas, with the aim of giving livestock farmers in Bavaria access to high-quality breeding animals for improving stock in Bavaria and of assuring animal breeders a reliable income; whereas this part constitutes a programme as defined in Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the abovementioned sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the said Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the animal breeding and insemination sector in the Land of Bavaria submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 12 May 1982, and supplemented on 14 December 1982, is hereby approved in respect of the animal breeding section only. 2. This approval is confined to projects presented up to 1 May 1984. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.